Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10,784,708. Although the claims at issue are not identical, they are not patentably distinct from each other because using power ratio instead of voltage ratio would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as an obvious alternative to try without unexpected results for the benefit of improving the evaluation process.
Current application
Patent#10,784,708
A method of controlling a wireless power transmitter, the method comprising: 
receiving, through a communication circuitry of the wireless power transmitter, a power receiving unit (PRU) static signal including first information related to a maximum output power from each of a plurality of PRUs; 
after receiving the PRU static signal, outputting, through a power transmitter of the wireless power transmitter, a first power for charging the plurality of PRUs; 
receiving, through the communication circuitry of the wireless power transmitter, a PRU dynamic signal including second information related to a measured output voltage and a measured output current of a rectifier in each of the plurality of PRUs while outputting the first power for charging the plurality of PRUs; 
identifying a measured output power by multiplying the measured output voltage and the measured output current; 


identifying a power ratio of each of the plurality of PRUs based on the first information and the second information, wherein the power ratio is the measured output power relative to the maximum output power of each of the plurality of PRUs; 
selecting a PRU from among the plurality of PRUs based on the identified power ratio; and outputting, through the power transmitter of the wireless power transmitter, a second power for charging the plurality of PRUs according to a power setting value of the selected PRU.
A method of controlling a wireless power transmitter, the method comprising: 
receiving first information related to a maximum voltage from each of the plurality of power receiving units (PRUs); 



transmitting a first level of power for charging the plurality of PRUs; 


receiving second information related to a measured voltage in each of the plurality of PRUs; 





(The use of power as a product of output voltage multiplied by output current is an obvious modification of using only the output voltage as disclosed by the patent)

identifying a voltage ratio of each of the plurality of PRUs based on the first information and the second information, wherein the voltage ratio is a measured voltage relative to a maximum voltage of each of the plurality of PRUs; 


selecting a PRU from among the plurality of PRUs based on the identified voltage ratio; and transmitting a second level of power for charging according to a voltage setting value of the selected PRU.
Claim 2:
The method of claim 1, wherein the selected PRU is regarded as a dominant PRU.
Claim 2:
The method of claim 1, wherein the selected PRU is regarded as a dominant PRU.
Claim 3:
The method of claim 1, wherein the maximum output power is set by each of the plurality of PRUs.
Claim 3:
The method of claim 1, wherein the maximum voltage is set by each of the plurality of PRUs.
Claim 4:
The method of claim 1, wherein the first information related to the maximum output power is received through a PRU static signal that is transmitted by the PRU.
Claim 4:
The method of claim 1, wherein the first information related to the maximum voltage is received through a PRU static signal or a PRU dynamic signal that is transmitted by the PRU.
Claim 5:
The method of claim 1, wherein the selected PRU is a PRU has the highest output power ratio among the plurality of the PRUs.
Claim 5:
The method of claim 1, wherein the selected PRU is a PRU has the highest voltage ratio among the plurality of the PRUs.
Claim 6:
The method of claim 1, wherein the second information related to the measured output voltage and the measured output current is received through the PRU dynamic signal that is transmitted by the each of the plurality of PRUs in a low power mode or in a power transmission mode.
Claim 6:
The method of claim 1, wherein the second information related to the measured voltage is received through a PRU dynamic signal that is transmitted by the PRU in a low power mode.
Claim 7:
The method of claim 1, wherein the measured output power is based on the measured output voltage and the measured output current included in the second information.
Claim 7:
The method of claim 1, wherein the second information related to the measured voltage is received through a PRU dynamic signal that is transmitted by the PRU in a power transmission mode.
Claim 8:
A wireless power transmitting unit (PTU), comprising: a communication circuitry; 
a power transmitter; and a processor configured to: 
receive a power receiving unit (PRU) static signal including first information related to a maximum output power from each of a plurality oPRUs through the communication circuitry; after receiving the PRU static signal, output a first power for charging the plurality of PRUs through the power transmitter; receive a PRU dynamic signal including second information related to a measured output voltage and a measured output current of a rectifier in each of the plurality of PRUs through the communication circuitry while outputting the first power for charging the plurality of PRUs;

 identify a measured output power by multiplying the measured output voltage and the measured output current; 
identify a power ratio of each of the plurality of PRUs based on the first information and the second information, wherein the power ratio is the measured output power relative to the maximum output power of each of the plurality of PRUs;
select a PRU from among the plurality of PRUs based on the identified power ratio; power setting value of the selected PRU through the power transmitter.
Claim 8:
A wireless power transmitting unit (PTU), comprising: communication circuitry; 
a power transmitter; and a processor configured to: 
receive first information related to a maximum voltage from each of a plurality of power receiving units (PRUs) through the communication circuitry; 
control the power transmitter to transmit a first level of power for charging the plurality of (PRUs); receive second information related to a measured voltage in each of the plurality of PRUs through the communication circuitry; 









identify a voltage ratio of each of the plurality of PRUs based on the first information and the second information; 



select a PRU from among the plurality of PRUs based on the identified voltage ratio, wherein the voltage ratio is a measured voltage relative to a maximum voltage of each of the plurality of PRUs; and transmit a second level of power for charging the plurality of PRUs based on a voltage setting value of the selected PRU.
Claim 9:
The PTU of claim 8, wherein the selected PRU is regarded as a dominant PRU.
Claim 9:
The PTU of claim 8, wherein the selected PRU is regarded as a dominant PRU.
Claim 10:
The PTU of claim 8, wherein the maximum output power is set by each of the plurality of PRUs.
Claim 10:
The PTU of claim 8, wherein the maximum voltage is set by each of the plurality of PRUs.
Claim 11:
The PTU of claim 8, wherein the first information related to the maximum output power is received through a-the PRU static signal that is transmitted by theplurality of PRUs.
Claim 11:
The PTU of claim 8, wherein the first information related to the maximum voltage is received through a PRU static signal or a PRU dynamic signal that is transmitted by the PRU.
Claim 12:
The PTU of claim 8, wherein the selected PRU is a PRU has
Claim 12:
The PTU of claim 8, wherein the selected PRU is a PRU has the highest voltage ratio among the plurality of the PRUs.
Claim 13:
The PTU of claim 8, wherein the second information related to the measured output voltage and the measured output current is received through the PRU dynamic signal that is transmitted by theplurality of PRUs in a low power mode or in a power transmission mode.
Claim 13:
The PTU of claim 8, wherein the second information related to the measured voltage is received through a PRU dynamic signal that is transmitted by the PRU in a low power mode.
Claim 14:
The PTU of claim 8, wherein the measured output power is based on the measured output voltage and the measured output current included in the second information.
Claim 14:
The PTU of claim 8, wherein the second information related to the measured voltage is received through a PRU dynamic signal that is transmitted by the PRU in a power transmission mode.


Conclusion
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. The applicant has amended independent claims 1 and 8 to include limitations “receiving a power receiving unit (PRU) static signal, receiving a PRU dynamic signal and identifying a measured output power by multiplying the measured output voltage and the measured output current” which the applicant has argued are not disclosed in patent 10,784,708. The examiner respectfully disagrees and explains that the patented claims disclose “receiving first information related to a maximum voltage from each of the plurality of power receiving units (PRUs)” and this is considered a static signal since the exchanged data is prestored in the device during manufacturing as the maximum values safe for reception by each power receiving device. The patented claims also disclose “receive second information related to a measured voltage in each of the plurality of PRUs through the communication circuitry”, this is considered to be the dynamic signal as changes with conditions such as distance, coupling, orientation, ..etc. As per applicant’s argument that the patented claims do not disclose “identifying a measured output power by multiplying the measured output voltage and the measured output current”, the examiner explains that the patented claims disclose using measured voltage and as it is known Power=Voltage X Current, the use of measured power as a result of multiplying measured output voltage and measured output current is an obvious modification to one of ordinary skill in the art as an obvious alternative to try without unexpected results for the benefit of improving the evaluation process.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859